DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8 and 12-14 in the reply filed on April 26, 2022 is acknowledged.
Claims 9-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 26, 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Rocha (US 2010/01080407) and further in view of Schmitz (US 5,785,699).
With reference to claim 1, Rocha discloses a method for producing hook fasteners (abstract) which includes providing a multilayered portion (i.e., laminate)  having a least a first and second layer [0060] connected to each other (figure 19). The laminate includes a first surface (upper surface) and a second surface (lower surface), and the first surface is provided with surface protrusions (19a) that are integrally made of the material of the first and second layers as set forth in [0060] and as shown in the figures, see especially figure 19.
Additionally, the product by process limitations (i.e., multilayered portion obtained by folding and subjected to softening and forming operation) are noted, and applicant is reminded that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. 
Rocha does, however, provide the surface protrusions using vibrational energy which is used to soften the substrates (abstract). Rocha also anticipates that the substrate to be used as side tabs on infant diapers as set forth in [0049].
The difference between Rocha and claim 1 is the explicit recitation of the structure of the absorbent article.
Schmitz teaches an analogous absorbent article that includes a multilayered side panel (24) where the material is folded and includes surface protrusions on the folded portion as shown in figure 2.
Schmitz also provides an absorbent article (20) having a longitudinal direction, a longitudinal center line extending along said longitudinal direction, and a lateral direction, said absorbent article comprising a first body portion, a second body portion and a crotch portion located between said first body portion and said second body portion (figure 1), at least one of said first body portion or said second body portion comprises at least one side panel (24) or is adapted to be provided with at least one side panel (left and right sides of absorbent article), said at least one side panel comprising at least one multilayered portion as shown in figure 2.
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the diaper disclosed by Rocha with the specific structure as taught by Schmitz because the first, second and crotch portion are elements well known in the art to comprise diapers in order to allow for an article to be used by incontinent persons that is drawn up between the legs and fastened about the waist of a wearer for use to contain bodily fluids as taught by Schmitz in col. 3, lines 26-31.
With reference to claim 2, see the rejection of claim 1.
The difference between Rocha and claim 2 is the explicit recitation that the surface protrusions are adapted to be fastened to a landing zone of said absorbent article.
Schmitz teaches surface protrusions (hooks) that are adapted to be fastened to a landing zone of the absorbent article as set forth in col. 9, lines 49-59.
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the diaper disclosed by Rocha with the specific structure as taught by Schmitz in order to maintain the diaper affixed around the waist of the wearer as taught by Schmitz in col. 9, lines 55-60.
As to claim 3, Rocha discloses an absorbent article wherein said at least one multilayered portion comprises a Z-folded portion (48) as shown in figure 11.


With respect to claim 4, see the rejection of claim 1.
The product by process limitations (i.e., multilayered portion obtained by folding in a specific manner) are noted, and applicant is reminded that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.
See also, figure 1 of Schmitz which shows folding as claimed.
 It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the diaper disclosed by Rocha with the specific structure as taught by Schmitz in order to maintain the diaper affixed around the waist of the wearer as taught by Schmitz in col. 9, lines 55-60.
As to claim 5, see the rejection of claim 1.  Rocha discloses an absorbent article wherein said second surface of said multilayered portion is provided with a visual indication as set forth in [0061].
Again, the product by process limitations (i.e., visual indication being obtained by said softening and forming operation) are noted, and applicant is reminded that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.
With reference to claim 6, Rocha discloses surface protrusions comprising pins, straight pins, angled pins, curved pins, tapered pins, limbed or multi-limbed pins, hooks, limbed or multi-limbed hooks, mushroom shaped protrusions or palm tree shaped protrusions as set forth in [0069].
With reference to claim 7, Rocha in view of Schmitz teach the invention substantially as claimed as set forth in the rejection of claim 1.
The difference between Rocha modified and claim 7 is the explicit recitation that the at least one multilayered portion comprises at least a first layer, a second layer, and a third layer.
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the at least one multilayered portion with three layers as desired because Rocha discloses the use of a laminate which includes “one or more layered materials” as set forth in [0060].
One of ordinary skill in the art would at once envisage the claimed subject matter within [0060] of the reference. 
With reference to claim 8, Rocha teaches the invention substantially as claimed as set forth in the rejection of claim 1.
The difference between Rocha and claim 8 is the explicit recitation that the infant diaper is a pant diaper, a belt diaper, or an all-in-one diaper.
Schmitz teaches a belt diaper in figure 1.

It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the diaper disclosed by Rocha with the specific structure as taught by Schmitz in order to maintain the diaper affixed around the waist of the wearer as taught by Schmitz in col. 9, lines 55-60.
With reference to claims 12-14, Rocha discloses a method for producing hook fasteners (abstract) which includes providing a multilayered portion (i.e., laminate)  having a least a first and second layer [0060] connected to each other (figure 19). The laminate includes a first surface (upper surface) and a second surface (lower surface), and the first surface is provided with surface protrusions (19a) that are integrally made of the material of the first and second layers as set forth in [0060] and as shown in the figures, see especially figure 19.
Additionally, the product by process limitations (i.e., multilayered portion obtained by folding and subjected to softening and forming operation to form specific elements) are noted, and applicant is reminded that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. 
Rocha does, however, provide the surface protrusions using vibrational energy which is used to soften the substrates (abstract) and form both the multilayer portion and the surface protrusions [0060]. Rocha also anticipates that the substrate to be used as side tabs on infant diapers as set forth in [0049].
The difference between Rocha and claim 12 is the explicit recitation of the structure of the absorbent article.
Schmitz teaches an analogous absorbent article that includes a multilayered side panel (24) where the material is folded and includes surface protrusions on the folded portion as shown in figure 2.
Schmitz also provides an absorbent article (20) having a longitudinal direction, a longitudinal center line extending along said longitudinal direction, and a lateral direction, said absorbent article comprising a first body portion, a second body portion and a crotch portion located between said first body portion and said second body portion (figure 1), at least one of said first body portion or said second body portion comprises at least one side panel (24) or is adapted to be provided with at least one side panel (left and right sides of absorbent article), said at least one side panel comprising at least one multilayered portion as shown in figure 2.
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the diaper disclosed by Rocha with the specific structure as taught by Schmitz because the first, second and crotch portion are elements well known in the art to comprise diapers in order to allow for an article to be used by incontinent persons that is drawn up between the legs and fastened about the waist of a wearer for use to contain bodily fluids as taught by Schmitz in col. 3, lines 26-31.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Johnson et al. (US 6,746,434) is cited for the disclosure of a garment including integrally formed surface protrusions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELE M KIDWELL whose telephone number is (571)272-4935. The examiner can normally be reached Monday-Friday, 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELE M KIDWELL/           Primary Examiner, Art Unit 3781